Citation Nr: 0814747	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  04-37 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a hearing loss 
disability. 

2.  Whether new and material evidence has been presented to 
reopen a claim of service connection for tinnitus. 

3.  Entitlement to an increased rating for a left ankle 
strain, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
December 1973.  He also asserts he had subsequent Reserve 
service which has not been verified. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Cleveland, Ohio, (hereinafter RO).  

The claims regarding hearing loss and tinnitus are addressed 
in the REMAND portion of the decision below and require 
additional development and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Motion in the left ankle is to 10 degrees of dorsiflexion 
and 40 degrees of dorsiflexion. 

2.  There is decreased muscle strength in the left ankle.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a left 
ankle strain are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §, 4.71a, Diagnostic Code (DC) 5271 
(2007).    




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to assist, letters dated in November 2001, July 2003 and 
March 2006 advised the claimant of the information necessary 
to substantiate the claim for an increased rating for a left 
ankle strain.  He was also informed of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  He was also told to provide any relevant 
evidence or information in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He 
was provided with information regarding ratings and effective 
dates by way of the March 2006 letter.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In order to satisfy the first Pelegrini II element with 
respect to an increased-compensation claim, section 5103(a) 
compliant notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; 

(2) if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; 

(4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  2008).  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

For the following reasons, the Board finds that the elements 
of the Vazquez-Flores test have either been met or that any 
error is not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

Prior to the initial adjudication of the claim, the RO sent 
the veteran letters dated in November 2001 and July 2003 
which requested that the veteran provide evidence describing 
how his service connected left ankle disability had worsened.  
In addition, the veteran was questioned as to the severity of 
his left ankle problems at October 2003 and January 2007 VA 
examinations performed in association with this claim.  The 
Board finds that the notice given and the responses provided 
by the veteran at the October 2003 and January 2007 VA 
examinations show that he knew that the evidence needed to 
show that his left ankle disability had worsened and what 
impact that had on his employment and daily life.  As the 
Board finds the veteran had actual knowledge of the 
requirement, any failure to provide him with adequate notice 
is not prejudicial.  See Sanders, supra.  The Board finds 
that the first criterion is satisfied.  See Vazquez-Flores.  

As to the second element, the Board notes that the veteran 
was provided notice of the specific criteria necessary for 
increased compensation for his service connected left ankle 
disability by way of a December 2003 rating decision and 
August 2004   statement of the case which was followed by 
readjudication and issuance of a supplemental statements of 
the case in June 2007.  As such, the Board finds that 
Vazquez-Flores element two notice has been satisfied.  See 
Sanders, supra; Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).    

As to the third element, the Board notes that the veteran was 
provided notice that a disability rating would be determined 
by application of the ratings schedule and relevant 
Diagnostic Codes based on the extent and duration of the 
signs and symptoms of his disability and their impact on his 
employment and daily life by way of the previously referenced 
March 2006 letter that provided the veteran with VCAA notice 
regarding disability rating and effective date matters.  
Again, this letter was followed by readjudication and the 
issuance of a supplemental statement of the case in June 
2007.  As such, the third element of Vazquez-Flores notice 
has been satisfied.  See Prickett, Sanders, supra. 
  
As to the fourth element, the July 2003 letter did provide 
notice of the types of evidence, both medical and lay, 
including employment records, that could be submitted in 
support of his claim, and this letter was followed by 
readjudication and the issuance of a supplemental statement 
of the case in June 2007.  As such, the Board finds that the 
fourth element of Vazquez-Flores is satisfied.  See Prickett, 
Sanders, supra. 

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Pelegrini II are 
met and that the VA has discharged its duty to notify on the 
claim for an increased rating for left ankle strain.  See 
Pelegrini II, supra.  

Since the RO continued the 10 percent rating at issue here 
for the veteran's service-connected left ankle disorder, and 
the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In any event, notice was provided in a 
March 2006 letter. 

There is otherwise no indication that any effort by the RO 
adversely affected the essential fairness of the 
adjudication.  See Sanders, supra.  Therefore, the Board 
finds that there was no prejudicial error; notification 
errors, if any, did not affect the essential fairness of the 
adjudication.  See Dunlap, supra.  As such, the Board finds 
that the duty to notify has been satisfied with respect to 
the claim adjudicated below.   

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service medical records and the veteran has been 
afforded pertinent VA examinations in October 2003 and 
January 2007 which will be discussed in detail below.  There 
is no objective evidence indicating that there has been a 
material change in the severity of the veteran's service-
connected left ankle disorder since he was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The VA examination reports are 
thorough.  The examinations in this case are adequate upon 
which to base a decision.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim for an increased rating for a left 
ankle strain that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Thus, the Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Legal Criteria/Analysis

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Court has held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet App 505 
(2007).
 
Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when 
limitation of motion due to arthritis is noncompensable under 
the appropriate diagnostic code, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.   

Full ankle motion is to 20 degrees of dorsiflexion and 45 
degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.  
Moderate limitation of motion of the ankle warrants a 
10 percent disability rating.  38 C.F.R. § 4.71a, DC 5271.  
Marked limitation of motion warrants a 20 percent disability 
rating.  Id. 

With the above criteria in mind, the relevant facts will be 
summarized.  The service medical records reflected complaints 
of left ankle strain.  After service, a July 1974 VA X-ray 
report showed minimal swelling in the left ankle, with the 
veteran complaining at that time about occasional left ankle 
pain.  Based on this evidence, a July 1974 rating decision 
granted service connection for recurrent strain in the left 
ankle.  A noncompensable rating was assigned by analogy to DC 
5271.  The noncompensable rating was continued until an 
August 1992 rating decision increased the rating to 10 
percent based on a February 1992 X-ray demonstrating minimal 
arthritis and a VA examination at that time showing 
limitation of motion (dorsiflexion).  See DC 5003, as set 
forth above.  The 10 percent rating has been continued 
thereafter. 

Reviewing the more recent clinical evidence, reports from an 
October 2003 VA examination show the veteran complaining 
about persistent aching, soreness and tenderness in the left 
ankle.  He also described occasional pain, swelling and 
stiffness.  Upon physical examination, the veteran ambulated 
with a normal station and gait and he was able to raise onto 
his toe and heels and squat.  There was a "little bit" of 
anterolateral tenderness around the ankle, but no swelling or 
deformity.  The examiner noted that the veteran could 
"dorsiflex 0 degrees," and plantar flexion was to 40 
degrees with pain at the extremes of motion.  There was no 
evidence of instability, redness, heat, abnormal motion, 
guarding or ankylosis.  

At the most recent VA examination of the left ankle in 
January 2007, the veteran described the pain in the ankle as 
between 4 and 5 on a scale from 0 to 10.  He stated that 
prolonged sitting in his job as a manager caused increased 
stiffness and pain in the foot, but that there were no 
employment restrictions.  No limitations on the ability of 
the veteran to conduct daily activities were described.  Upon 
physical examination, toe and heel walking and squatting 
increased pain.  There was no warmth or swelling but there 
was point tenderness to palpation over the lateral malleolus.  
No bony deformities were present.  Motion was to 10 degrees 
of dorsiflexion and 40 degrees of plantar flexion, and pain 
precluded additional motion actively or passively.  Muscle 
strength was decreased to 4 out of 5 in the left ankle when 
compared to the right.  Repetitive motion showed no increase 
in pain, weakness, fatigability and incoordination but did 
show increased pain and fatigue.  The veteran did not report 
having any flareups of pain.  

Applying the pertinent legal criteria to the facts set forth 
above, as full dorsiflexion is to 20 degrees and full plantar 
flexion is to 45 degrees, the veteran's range of motion 
findings of 10 degrees of dorsiflexion and 40 degrees of 
plantar flexion cannot reasonably be said to represent 
"marked" limitation of motion so as to warrant a rating in 
excess of 10 percent under DC 5271.  There is otherwise no 
objective evidence demonstrating entitlement to a rating in 
excess of 10 percent under any other potentially applicable 
diagnostic pertaining to the ankle.  Also weighed by the 
Board have been the provisions of 38 C.F.R. § 4.40, with 
regard to giving proper consideration to the effects of pain 
in assigning a disability rating, as well as the provisions 
of 38 C.F.R. § 4.45 and the holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  There is no objective evidence 
demonstrating any compensable functional loss, in particular, 
loss of left ankle motion, associated with these symptoms 
which would warrant increased compensation above and beyond 
that currently in effect.  There is also no evidence 
suggesting that entitlement to a staged rating is warranted.  
See Hart, supra.  
 
In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2007).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluation is not 
inadequate.  Ratings in excess of that currently assigned are 
provided for certain manifestations of the veteran's service-
connected residuals, but those manifestations are not present 
in this case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The veteran reported at the 
January 2007 VA examination that there were no employment 
restrictions resulting from his left ankle disability, he has 
not required frequent hospitalizations due to this disorder, 
and his service-connected left ankle residuals have not shown 
functional limitation beyond that contemplated by the 10 
percent rating currently assigned.  Accordingly, referral of 
this decision for extraschedular consideration is not 
indicated.  


ORDER

Entitlement to a rating in excess of 10 percent for a left 
ankle strain is denied. 


REMAND

The Board notes that in petitions to reopen, there is a 
limited duty to assist, to include obtaining pertinent 
records, particularly including service records.  Ivey v. 
Derwinski, 2 Vet. App. 320 (1992).
 
The veteran asserts that he developed hearing loss and 
tinnitus as a result of exposure to "cannon fire" during 
annual military training in July 2000.  The RO contacted the 
Judge Advocate General in Columbus, Ohio, in March 2004 to 
obtain records which would support the veteran's assertions.  
The response to this request was that there were no records 
pertaining to the veteran, but that the RO should contact the 
National Personnel Records Center (NPRC) to determine if they 
had any such records.  The RO does not appear to have 
contacted the NPRC to obtain these records, and there are no 
military records from the service in question associated with 
the claims file.  

The VA Adjudication Procedure Manual indicates that the 
Records Management Center (RMC) copies the veteran's records 
and mails the originals to his Reserve unit upon his 
separation from the Army.  When the veteran no longer has a 
Reserve obligation or any other involvement with the 
Reserves, the records are then forwarded to NPRC.  The VA 
Adjudication Procedure Manual also notes that the records may 
not be where they are supposed to be because of delays in 
forwarding records from one point to another.  It is also 
possible that the records might never have left the 
separation center or treating facility or that the records 
might be in the veteran's possession.  See VA Adjudication 
Procedure Manual, M21-1, Part III, para. 4.01.  Thus, the 
Board notes that the requests for the veteran's military 
records may have been unsuccessful due to the delay of 
records migration between the veteran's reserve unit and 
NPRC, or that they may otherwise be located at NPRC for some 
other reason.  Therefore, and in order to fulfill the duty to 
assist the veteran, the RO will be requested below to conduct 
additional efforts to obtain and associate with the claims 
file the veteran's complete military records.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002).  

For the reasons stated above, this case is REMANDED for the 
following: 

1.  The RO should contact the NPRC, Army 
Reserve Personnel Center, RMC, and any 
other appropriate location, to request 
the complete service records of the 
veteran, in particular those from 
asserted service in July 2000, as well as 
any other appropriate records repository 
to which pertinent service records may 
have been sent.  The veteran's active 
duty, ACDUTRA, and INACDUTRA Reserve 
service dates should be verified.  As set 
forth in 38 U.S.C.A. §5103A(b)(3) and 38 
C.F.R. §3.159(c)(2), the RO should 
continue efforts to locate such records 
until it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  The veteran should be notified 
of the attempts to locate the service 
records in question, as well as any 
further action to be taken.

2.  Thereafter, the petition to reopen 
claims of service connection for a 
hearing loss disability and tinnitus must 
be readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the veteran in connection with these 
claims, the veteran and his 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


